Case 2:21-cv-06114-DSF-AS Document 17 Filed 09/03/21 Page 1 of 2 Page ID #:142

                                                                               JS-6

  1
  2
  3
  4
  5
  6
  7
  8
                                 UNITED STATES DISTRICT COURT
  9
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
      ELSA BANUELOS,                            Case No. 2:21−cv−06114−DSF−AS
 12
                    Plaintiff,                  Assigned to Hon. Dale S. Fischer
 13
            v.                                  ORDER OF DISMISSAL OF
 14                                             ENTIRE ACTION, WITH
      TARGET CORPORATION, a
 15 Minnesota Corporation; and DOES 1-          PREJUDICE
      20, Inclusive,
 16
                    Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -1-
Case 2:21-cv-06114-DSF-AS Document 17 Filed 09/03/21 Page 2 of 2 Page ID #:143




  1        Based on the stipulation of the parties, and good cause appearing therefor, IT
  2 IS ORDERED that this action be, and hereby is, DISMISSED WITH PREJUDICE,
  3 each side to bear its/her own attorneys’ fees and costs.
  4
  5 Dated: September 3, 2021
  6
  7
  8                                                 Honorable Dale S. Fischer
                                                    United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -2-
